Exhibit 10.23

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement, dated as of the 21st day of July
2004, between Robert P. Belcher (the “Executive”) and Memry Corporation, a
Delaware corporation (the “Company”).

 

W I T N E S S E T H,

 

WHEREAS, the Company and the Executive entered into an Employment Agreement on
September 1, 2001, which superceded and replaced any prior written or verbal
agreements;

 

WHEREAS, the Company and the Executive desire to amend and restate the
employment agreement on the terms and conditions set forth below (this
“Agreement”);

 

WHEREAS, in consideration of the commencement of the performance described in
this Agreement, and effective as of the date hereof, the Company shall issue to
the Executive an option to acquire 100,000 shares of the common stock of the
Company pursuant to the terms of the Company’s Amended and Restated 1993
Long-Term Incentive Plan, which options shall (1) be incentive stock options to
the extent permitted under the Internal Revenue Code of 1986, as amended, (2)
have an exercise price equal to the fair market value of the common stock on the
date hereof, and (3) vest equally in annual installments over four years
beginning on the first anniversary of the date hereof.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the parties agree as follows:

 

1. Employment and Duties.

 

(a) The Company hereby agrees to employ the Executive, and the Executive hereby
accepts employment, upon the terms and conditions set forth herein. During the
period during which he is employed hereunder (the “Period of Employment”), the
Executive shall diligently and faithfully serve the Company in the capacity of
Vice Chairman, Senior Vice President, Finance and Administration, Chief
Financial Officer and Corporate Secretary or in such other and/or lesser
executive capacity or capacities as the Board of Directors and the Executive
may, from time to time, agree.

 

(b) During the term hereof, the Executive shall, at the request of the Company,
serve as an officer and/or director of direct and indirect subsidiaries, and
other affiliates, of the Company as the Company, acting through its Board of
Directors, shall request from time to time.

 

(c) The Executive shall devote his best efforts and substantially all of his
business time, services and attention to the advancement of the Company’s
business and interests. The restrictions in this Section 1 shall in no way
prevent the Executive from (except as

 



--------------------------------------------------------------------------------

set forth in the immediately succeeding sentence) pursuing other activities, so
long as all of such other activities do not, in the aggregate, materially
interfere with the Executive’s duties hereunder (including his obligation to
devote substantially all of his business time, services and attention to the
Company). Notwithstanding the foregoing, however, the Executive shall not accept
any outside directorships without the prior consent of the Company’s Board of
Directors.

 

(d) The Executive shall, at all times during the Period of Employment,
diligently and faithfully carry out the policies, programs and directions of the
Board of Directors of the Company. The Executive shall comply with the
directions and instructions made or given by or under the authority of the
Company’s Chief Executive Officer and/or its Board of Directors and whenever
requested to do so shall give an account of all transactions, matters and things
related to the Company and its affiliates and their affairs with which the
Executive is entrusted.

 

2. Term. The initial term of this Agreement shall commence on the date hereof,
and shall terminate on August 31, 2005. Thereafter, the term of this Agreement
shall be automatically renewed for successive one-year periods, each commencing
on September 1 in the appropriate year and terminating on August 31 in the
subsequent year, unless either party notifies the other in writing of such
party’s intention not to renew at least ninety (90) days prior to the date on
which the term of this Agreement would otherwise terminate. The Initial Term and
such other periods for which the term hereof has been extended as aforesaid is
collectively referred to herein as the “Term.” In the event the Company elects
not to renew this Agreement at the end of any Term, then the Company shall pay
to the Executive (i) the Executive’s base salary for a period of fifteen (15)
months following termination of this Agreement, as and when the same would
otherwise be due, and (ii) an amount equal to 125% of the Executive’s target
bonus described in Section 3(b), as then in effect, in one lump sum; provided,
however, that such payment shall not be paid by the Company if such non-renewal
is “for cause” (as defined below).

 

3. Compensation. In consideration of the services rendered and to be rendered by
the Executive, the Company agrees to compensate the Executive as follows:

 

(a) From the date hereof the Company shall pay to the Executive an annual base
salary of $214,000, payable in equal installments every two weeks. The
Executive’s base salary may be increased from time to time by the Board in
accordance with normal business practices of the Company.

 

(b) The Executive shall also be entitled to receive additional compensation in
the form of an annual target bonus in an amount equal to 50% of the Executive’s
annual base salary and/or stock option grants determined by and in the sole
discretion of the Board of Directors of the Company. Such target amount is based
upon the Executive meeting all personal and Company performance goals and
objectives. Such grants may be made pursuant to any bonus and/or incentive
compensation programs that may be established by the Company, including without
limitation the Company’s current incentive plans; provided, however, that
nothing set forth in this sentence will in any way limit the Board of Directors
discretion to approve or reject any bonus that the Executive would otherwise be
due under any such plans.

 



--------------------------------------------------------------------------------

(c) The Executive shall be entitled to an automobile allowance of $500 per
month, to be paid in accordance with the Company’s policy for paying automobile
allowances as in effect from time to time.

 

(d) The Executive shall also be entitled to receive up to $15,000 per year from
the Company towards retirement and/or deferred compensation benefits. This
amount may be invested in any manner as may be selected by the Executive.

 

(e) The Executive shall be entitled to other fringe benefits comparable to the
benefits afforded to other executive employees of the Company, including but not
limited to reasonable sick leave and coverage under any health, dental,
accident, hospitalization, disability, retirement, life insurance, 401(k), and
annuity plans, programs or policies maintained by the Company. In addition, and
without limiting the foregoing, the Company shall provide the Executive with
twenty working days of vacation per calendar year, no more than thirty of which
(in the aggregate) may be carried over from one year to the next.

 

(f) The Executive shall be entitled to reimbursement, in accordance with Company
policy, of all reasonable out-of-pocket expenses which he incurs on behalf of
the Company in the course of performing his duties hereunder, subject to
furnishing appropriate documentation of such expenses to the Company’s Chief
Executive Officer.

 

4. Covenant Not to Compete; Nonsolicitation.

 

(a) Except as specifically set forth in this Section 4, during the Period of
Employment, the Executive will not engage, directly or indirectly, anywhere in
the United States (including its territories, possessions and commonwealths) or
Canada in any business which competes or could reasonably be expected to compete
with the Company and/or its affiliates and, for such time after the Period of
Employment as the Company is making severance payments to the Executive, any
business which competes or could reasonably be expected to compete with the
Company and/or its affiliates as of the date of termination of the Period of
Employment; provided, however, that (i) the ownership by the Executive of less
than 2% of the outstanding stock of any publicly traded corporation shall not be
deemed solely by reason thereof to cause the Executive to be engaged in any
businesses being conducted by such publicly traded corporation; and (ii) the
Executive, at his sole discretion, may, by written notice to the Company,
terminate the Company’s obligation to make severance payments to the Executive,
and upon the termination of such payments, the Executive’s non-competition
obligations pursuant to this Section 4 shall terminate. If the final judgment of
a court of competent jurisdiction declares that any term or provision of this
Section 4(a) is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

(b) During the Period of Employment and for a period of two years thereafter,
the Executive will not, directly or indirectly, either for himself or for any
other person or entity (i) solicit (A) any employee of the Company or any
affiliate of the Company to

 



--------------------------------------------------------------------------------

terminate his or her employment with the Company or such affiliate during his or
her employment with the Company or such affiliate or (B) any former employee of
the Company or an affiliate of the Company for a period of one year after such
individual terminates his or his employment with the Company or such affiliate,
(ii) solicit any customer or client of the Company or any such affiliate (or any
prospective customer or client of the Company or such affiliate) as of the
termination of the Period of Employment to terminate its relationship with the
Company or such affiliate, or do business with any third parties, or (iii) take
any action that is reasonably likely to cause injury to the relationships
between the Company or any such affiliate or any of their respective employees
and any lessor, lessee, vendor, supplier, customer, distributor, employee,
consultant or other business associate of the Company or any such affiliate as
such relationship relates to the Company’s or such affiliate’s conduct of its
business.

 

5. Covenant Not to Disclose Information. The Executive agrees that during the
Period of Employment and thereafter, he will not use or disclose, other than to
another employee of the Company, qualified by the Company to receive that
information in the normal course of business, any confidential information or
trade secrets of the Company or any affiliate of the Company which were made
known to him by the Company, its officers or employees or affiliates, or learned
by him while in the Company’s employ, without the prior written consent of the
Company, and that upon termination of his employment for any reason, he will
promptly return to the Company any and all properties, records, figures,
calculations, letters, papers, drawings, schematics or copies thereof or other
confidential information of the Company and its affiliates of any type or
description. It is understood that the term “trade secrets” as used in this
Agreement is deemed to include, without limitation, lists of the Company’s and
its affiliates’ respective customers, information relating to their practices,
know-how, processes and inventions, and any other information of whatever nature
which gives the Company or any affiliate an opportunity to obtain an advantage
over its competitors who do not have access to such information.

 

6. Remedy at Law Inadequate. The Executive acknowledges that any remedy at law
for breach of any of the restrictive covenants (Sections 4 and 5) contained in
this Agreement would be inadequate and the Company shall be entitled to
injunctive relief in the event of any such breach.

 

7. Inventions and Improvements. With respect to any and all inventions (as
defined in Section 7(e) below) made or conceived by the Executive, whether or
not during his hours of employment, either solely or jointly with others, during
the Period of Employment, without additional consideration:

 

(a) The Executive shall promptly inform the Company of any such invention.

 

(b) Any such invention, whether patentable or not, shall be the property of the
Company, and the Executive hereby assigns and agrees to assign to the Company
all his rights to any such invention, and to any United States and/or foreign
letters patent granted upon any such invention or any application therefor.

 

(c) The Executive shall apply, at the Company’s request and expense, for United
States and/or foreign letters patent either in the Executive’s name or otherwise
as the Company may desire.

 



--------------------------------------------------------------------------------

(d) The Executive shall acknowledge and deliver promptly to the Company, without
charge to the Company but at its expense, all sketches, drawings, models and
figures and other information and shall perform such other acts, such as giving
testimony in support of his inventorship, as may be necessary in the opinion of
the Company to obtain and maintain United States and/or foreign letters patent
and to vest the entire right and title thereto in the Company.

 

(e) For purposes of this Section, the term “invention” shall be deemed to mean
any discovery, concept or idea (whether patentable or not), including but not
limited to processes, methods, formulas, techniques, hardware developments and
software developments, as well as improvements thereof or know-how related
thereto, (i) concerning any present or prospective activities of the Company and
its affiliates and (ii) (A) which the Executive becomes acquainted with as a
result of his employment by the Company, (B) which results from any work he may
do for, or at the request of, the Company or any of its affiliates, (C) which
relate to the Company’s or any affiliates’ business or actual or demonstrably
anticipated research and development, or (D) which are developed in any part by
use of the Company’s or any such affiliates’ equipment, supplies, facilities or
trade secrets.

 

The parties hereto agree that the covenants and agreements contained in this
Section 7 are, taken as a whole, reasonable in their scope and duration, and no
party shall raise any issue of the reasonableness of the scope or duration of
any such covenants in any proceeding to enforce any such covenants.

 

8. Termination of Employment.

 

(a) The Executive’s Period of Employment may not be terminated prior to the
expiration of the Term except in accordance with the provisions of this Section
8.

 

(b) The Executive’s Period of Employment may be terminated by the Company for
cause. For purposes of this Agreement, “for cause” means that termination occurs
in connection with a determination, made at a meeting of the Board of Directors
at which the Executive (and, at the Executive’s option, his counsel) shall have
had a right to participate, that the Executive has (i) committed an act of gross
negligence or willful misconduct, or a gross dereliction of duty, that has
materially and adversely affected the overall performance of his duties
hereunder; (ii) committed fraud upon the Company in his capacity as an employee
hereunder; (iii) been convicted of, or pled guilty (or nolo contendere) to, a
felony that the Board of Directors, acting in good faith, determines is or would
reasonably be expected to have a material adverse effect upon the business,
operations, reputation, integrity, financial condition or prospects of the
Company; (iv) any material breach by the Executive of the terms hereof; (v)
failure to follow instructions from a person authorized to give them pursuant to
Section 1(d) above that is lawful and not inconsistent with the terms hereof;
(vi) the Executive’s habitual drunkenness or habitual substance abuse; or (vii)
civil or criminal violation of any state or federal government statute or
regulation, or of any state or federal law relating to the workplace environment
(including without limitation laws relating to sexual harassment or age, sex or
other prohibited discrimination), or any violation of any Company policy adopted
in respect of any of the foregoing. “For cause” termination must be accompanied
by a written notice to that effect. If the Executive is terminated for cause,
the Executive shall be paid through the date of his termination.

 



--------------------------------------------------------------------------------

(c) If the Executive dies, the Period of Employment shall terminate effective at
the time of his death; provided, however, that such termination shall not result
in the loss of any benefit or rights which the Executive may have accrued
through the date of his death. If the Period of Employment is terminated prior
to the expiration of the Term due to the Executive’s death, the Company shall
make a severance payment to the Executive or his legal representatives equal to
the Executive’s regular salary payments through the end of the month in which
such death occurs. In addition, the Company shall make a severance payment to
the Executive or his legal representative equal to the Executive’s target bonus
described in Section 3(b), pro rated for the portion of such fiscal year
completed prior to the Executive’s death; provided, however, that such pro rated
portion of the Executive’s target bonus shall be paid to the Executive following
the completion of such fiscal year at the time similar bonuses are paid to other
employees of the Company.

 

(d) If the Executive becomes disabled, the Period of Employment may be
terminated, at the Company’s option, at the end of the calendar month during
which his disability is determined; provided, however, that such termination
shall not result in the loss of any benefits or rights which the Executive may
have accrued through the date of his disability. If the Period of Employment is
terminated prior to the expiration of the Term due to the Executive’s
disability, the Company shall make a severance payment to the Executive or his
legal representative equal to the Executive’s regular salary payments for a
period of six (6) months from the date of such termination or, if sooner, until
payments begin under any disability insurance policy maintained by the Company
for the benefit of the Executive. For the purposes of this section, the
definition of “disability” shall be the same as the definition of a “permanent
disability” contained in any long-term disability insurance policy maintained by
the Company in effect at the time of the purported disability, or last in
effect, if no policy is then in effect.

 

(e) If the Executive’s Period of Employment is terminated by the Executive for
“Good Reason,” as hereinafter defined, or is terminated by the Company without
cause (and the Company may terminate the Period of Employment without cause at
any time) other than at the end of the Term, then, in addition to the other
rights to which the Executive is entitled upon a termination as provided for
herein, the Executive shall also be entitled to a lump-sum payment equal to the
sum of (i) 125% of the Executive’s annual base salary, at the rate of salary in
effect immediately prior to the effective date of such termination (without
regard to any purported or attempted reduction of such rate by the Company),
plus (ii) 125% of the Executive’s target bonus for the fiscal year during which
termination occurs. For purposes of this Agreement, the term “Good Reason” shall
mean: (i) the failure by the Company to observe or comply with any of the
provisions of this Agreement if such failure has not been cured within ten (10)
days after written notice thereof has been given by the Executive to the
Company; or (ii) at the election of the Executive, upon a Change in Control of
the Company, as defined in Section 10(f) (which election can be made at any time
upon thirty (30) days’ prior written notice given within two (2) years following
the date on which the Change in Control of the Company occurred) if, subsequent
to such Change in Control, there is a material diminution in the position,
duties and/or responsibilities of the Executive; or (iii) the relocation of the
Executive’s principal place of business to a location more than sixty (60) miles
from both (A) Bethel, Connecticut and (B) Easton, Connecticut, without the
Executive’s prior consent. Further, in the event of a termination pursuant to
this Section 8(e), or pursuant to Section 8(c) or Section 8(d) above, to the
extent allowable under the provisions of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder, and the plans
pursuant to which the same were

 



--------------------------------------------------------------------------------

granted, all incentive and non-qualified stock options then held by the
Executive still subject to any vesting requirements shall have such vesting
requirements terminated (such that all such options are then immediately
exercisable).

 

9. Effect of Termination. Upon termination of the Executive’s employment for any
reason whatsoever, all rights and obligations of the parties under this
Agreement shall cease, except that the Executive shall continue to be bound by
the covenants set forth in Sections 4, 5, 6 and 7 hereof, and the Company shall
be bound to pay to the Executive accrued compensation, including salary and
other benefits, to the date of termination and any severance payments which may
be owed under the provisions of Section 8 hereof.

 

10. Miscellaneous.

 

(a) This Agreement may not be assigned by the Executive. The Company may assign
this Agreement in connection with a Sale of the Company.

 

(b) In the event that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be,
and shall be deemed to be, modified so as to become valid and enforceable, and
the remaining provisions of this Agreement shall not be affected.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.

 

(d) No modification of this Agreement shall be effective unless in a writing
executed by both parties.

 

(e) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof, and supercedes all prior agreements,
representations and promises by either party or between the parties, including
without limitation, the Letter Agreement, notwithstanding any provisions therein
which state that certain provisions shall survive the termination of the Letter
Agreement.

 

(f) For purposes of this Agreement, “Change in Control of the Company” shall
mean: (i) any merger or consolidation or other corporate reorganization of the
Company in which the Company is not the surviving entity; or (ii) any sale of
all or substantially all of the Company’s assets, in either a single transaction
or a series of transactions; or (iii) a liquidation of all or substantially all
of the Company’s assets; or (iv) a change within one twelve-month period of a
majority of the directors constituting the Company’s Board of Directors at the
beginning of such twelve-month period; or (v) if a single person or entity, or a
related group of persons or entities, at any time acquires beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 25% or more of the Company’s outstanding voting
securities; unless, (x) with respect to any event described in clauses (i)
through (v), the Executive agrees in writing, prior to the consummation of the
event giving rise to the Change in Control of the Company, that such event or
events does not for purposes of this Agreement constitute a Change in Control of
the Company or, as a director, votes in favor of the matter that would otherwise
cause the Change in Control of the Company or, (y) with respect to clause (iv),
the change of directors is approved by the Board of Directors as constituted
prior to such change.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MEMRY CORPORATION

By  

/s/ James G. Binch

   

Name:

 

James G. Binch

   

Title:

 

President and CEO

By:  

/s/ Robert P. Belcher

   

Robert P. Belcher

 